     Case 1:20-cv-00697-DAD-JLT Document 19 Filed 12/14/20 Page 1 of 2
      Stephanie Padilla (SBN 321568)
 1    spadilla@aclusocal.org
      Adrienna Wong (SBN 282026)
 2    awong@aclusocal.org
      Jordan Wells (SBN 326491)
 3    jwells@aclusocal.org
      ACLU FOUNDATION
 4    OF SOUTHERN CALIFORNIA
      1313 West 8th Street
 5    Los Angeles, CA 90017
      Telephone: (213) 977-9500
 6    Facsimile: (213) 977-5297
 7    Attorneys for Plaintiff
 8
 9
10                UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF CALIFORNIA
11
12
13    PABLO SIMENTAL, JR., an                 CASE NO: 1:20-cv-00697-NONE-JLT
      individual,
14                                            [PROPOSED] ORDER DIRECTING
                                              THE CLERK OF THE COURT TO
15            Plaintiff,                      ASSIGN A DISTRICT JUDGE AND
      v.                                      ORDER CLOSING THE ACTION
16                                            (Doc. 18)
17    RUBEN OZUNA, in his individual
      capacity; MICHAEL STRAND, in his
18
      individual capacity; GUADALUPE
19    CONTRERAS, in her individual
      capacity; and CITY of DELANO,
20
21            Defendants.

22
23
24
25
26
27
28


           PROPOSED ORDER REGARDING JOINT STIPULATION AND REQUEST FOR DISMISSAL
     Case 1:20-cv-00697-DAD-JLT Document 19 Filed 12/14/20 Page 2 of 2

 1                                [PROPOSED] ORDER
 2         The parties have settled their case and have stipulated to the action being
 3   dismissed with prejudice and with each side to bear their own fees and costs.
 4   (Doc. 18) The Federal Rules of Civil Procedure Rule 41 makes such stipulations
 5   effective immediately. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.
 6   1997). Nevertheless, the Court ORDERS:
 7         1.     Clerk of Court is DIRECTED to assign a district judge to this action
 8   and to close this action;
 9         2.     The Court shall retain jurisdiction to enforce the terms and conditions
10   of the Settlement Agreement. See Kokkonen v. Guardian Life Ins. Co. of Am., 511
11   U.S. 375 (1994).
12
     IT IS SO ORDERED.
13
14      Dated:   December 12, 2020                    /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
        PROPOSED ORDER REGARDING JOINT STIPULATION AND REQUEST FOR DISMISSAL
